Atkinson, J.
Counsel for plaintiff in error, by his brief, abandons all grounds of error complained of in the bill of exceptions, except the one which relates to the ruling of the court in excluding from evidence the deed from Johnson to himself. Upon this ground he invokes the judgment of this court overruling the judgment of the court below. He insists that the deed which was excluded was admissible as tending to show the bona tides and the right by which he held possession. It appears from the record that the deed which was excluded was executed in 1882, before the- time at which it was contended by the plaintiff that the relation of landlord and tenant was created. It further appears from the plaintiff’s testimony that he admits as a matter of fact that, before the time of the creation of said relation, the defendant was owner of the property. The reception of the deed in evidence could have accomplished no' more than the plaintiff’s admission just recited. There was really no issue between the plaintiff and the defendant as to the defendant’s ownership at the time'designated, and there was no necessity whatévey for introducing the deed in evidence. The court properly rejected the same.

Judgment affirmed.


All the Justices concur.